The opinion of the court was delivered by
Read, J.
The only question in this ease arises upon the will of Solomon Wickert, the husband of the intestate Elizabeth Wickert. Solomon Wickert, by his last will, dated the 8th August 1838, devised and bequeathed as follows: “And as to such *122worldly estate, wherewith it has pleased God to bless me in this life, I give and dispose of the same as follows:—
“ I give to my loving wife Elizabeth, all that tract of land in Lower Maeungie township, county aforesaid, during her lifetime, together with all my bonds and notes, to have and to hold the same,” The obvious meaning of this clause, as far as regards the bonds and notes, is to give them to her absolutely, and this is not affected by the next clause: “ Also, all my personal estate, whatsoever will be left after my decease, to have -and to hold the same during her natural lifetime,” particularly when taken in connection with the next clause but one, enlarging her interest in all the personal estate in these words: “ I also give my wife power and liberty, after my death, to do with all my property whatsoever she pleases:” In re Maxwell’s Will, 24 Beavan 246.
As the balance in the hands of the accountant consists practically of the proceeds of .the bonds and notes thus bequeathed to his intestate, or of the bonds and notes themselves, it is unnecessary to go further than to say, that by the terms of the will, these became the absolute property of the testator’s widow.
The court below were therefore wrong, and the auditor was right; and the decree of the Orphans’ Court must he reversed, and a decree entered in conformity to the report of the auditor distributing the balance in the hands of the accountant among the legal representatives of Elizabeth Wickert.
Decree of Orphans’ Court reversed, and the report of the auditor distributing the balance in the hands of the accountant among the legal representatives of Elizabeth Wickert confirmed, and decree entered in accordance therewith.